Citation Nr: 0734024	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-33 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for myelodysplastic 
syndrome, including as secondary to service-connected 
prostate cancer, for the purposes of accrued benefits.

2.  Entitlement to special monthly compensation by reason of 
needing regular aid and attendance or being housebound, also 
for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1952 to 
August 1973.  He died in February 2003.  The appellant is his 
widow (surviving spouse).  She appealed to the Board of 
Veterans' Appeals (Board) from a September 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  A prior April 2003 
rating decision discussing accrued benefits has been 
incorporated into her pending appeal.

In a separate April 2003 rating decision, the RO granted the 
appellant-widow's claims for service connection for the cause 
of the veteran's death and for Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35.  She has not 
since appealed that decision, including the effective date 
assigned for her benefits.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (indicating she must separately appeal 
this downstream issue).

In the September 2003 rating decision on appeal, the RO 
denied the appellant's claim of service connection for 
myelodysplastic syndrome, for purposes of accrued benefits.  
In response, she submitted a timely notice of disagreement 
(NOD) in October 2003.  However, after the RO provided her a 
statement of the case (SOC) in August 2004, she did not then 
perfect the appeal of this specific issue.  See her September 
2004 substantive appeal (VA Form 9), disputing only the 
decision concerning her accrued benefits claim for special 
monthly compensation (SMC) based on her late husband-
veteran's purported need for aid and attendance or because he 
was housebound.  See also 38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.200, 20.202 (2007).  However, later that same 
month, so also in 


September 2004, her representative filed a Statement of 
Accredited Representative (VA Form 646) indicating they were 
still contesting the accrued benefits claim for service 
connection for myelodysplastic syndrome.  Certainly then, 
when liberally construing this document, the Board finds it 
functionally equivalent to a timely filed substantive appeal 
since the RO received it within 60 days of the SOC.  
See 38 C.F.R. § 20.202, 20.302(b) (2007) (discussing what 
constitutes a timely and sufficient substantive appeal).  So 
the Board has jurisdiction to consider this claim.

Regrettably, though, since the claims must be further 
developed before deciding the appeal, the Board is remanding 
the case to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

A preliminary review of the claims file indicates the 
appellant has not been apprised of the duty to notify and 
assist provisions of the Veterans Claims Assistance Act 
(VCAA), that is, as it pertains to her specific claims at 
issue, as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Neither the March 2003 nor November 2005 VCAA letter 
addresses what accrued benefits are and what evidence is 
necessary to establish the underlying entitlement to 
service connection and SMC.  The appellant must receive this 
additional notice before deciding her appeal, including 
apprising her and her representative of any information or 
lay or medical evidence not previously provided that is 
necessary to substantiate her claims.  This additional notice 
also must specify what supporting information or evidence she 
is responsible for providing and what information or evidence 
VA will attempt to obtain for her.  The notice, as well, 
should ask that she submit any evidence in her possession 
that pertains to her claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159.  

In addition, this notice must comply with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), in terms of advising the 
appellant that a downstream disability rating and an 
effective date will be assigned if her accrued benefits 
claims are granted.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.	Send the appellant a corrective VCAA 
notice letter notifying her and her 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate her entitlement to accrued 
benefits and underlying claims at 
issue.  Specifically, this letter must 
discuss what the evidence must show for 
(1) accrued benefits, (2) service 
connection, and (3) SMC by reason of 
needing regular aid and attendance or 
being housebound.  This letter must 
also advise her of what information or 
evidence she must provide and what 
information or evidence VA will attempt 
to obtain on her behalf.  As well, the 
letter must ask that she provide any 
evidence in her possession pertaining 
to her claims.  And to comply with the 
holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007), the letter must 
contain information concerning the 
downstream disability rating and 
effective date elements of her claims 
- in the event they are granted.

2.	Then, after giving the appellant time 
to respond to this additional notice, 
readjudicate her claims in light of any 
additional evidence received since the 
August 2004 SOC.  If the claims are not 
granted to her satisfaction, send her 
and her representative a supplemental 
SOC (SSOC) and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



